      Case 4:20-cv-03709 Document 22-8 Filed on 11/01/20 in TXSD Page 1 of 2




                                  THE OFFICE OF VINCE RYAN
                                     COUNTY ATTORNEY
__________________________________________________________
                                           July 29, 2020

The Honorable Christopher Hollins
Harris County Clerk
1001 Preston
Houston, TX 77002

Re:     Election Day “Drive-Thru” voting options


Dear Mr. Hollins:
        You inquired with this office as to whether the Harris County Clerk could conduct voting
operations in an uncovered parking lot utilizing a “drive-thru” voting (“DTV”) system that allows
voters to remain in their vehicles while voting. Specifically, you have asked whether such an option
would run afoul of statutory requirements that election-day polling locations must be inside a
building. After reviewing statutes and relevant case law on this issue, we have determined that a
DTV system would be permissible when operated adjacent to and in conjunction with a polling
location in a building.
                                           Background
        In response to the COVID19 pandemic, the Clerk’s office had initiated a pilot program
during the primary runoffs to allow drivers to vote while remaining in their cars. Voting occurred
within parking structures, and was open to any voter who sought the service. This process was
distinct from the current curbside voting process that was statutorily established under Tex. Elec.
Code 64.009 (a) for voters that self-identify as being physically unable to enter the polling place
without personal assistance or the likelihood of injuring their health. Those voters can request a
ballot to the voter at the polling place entrance or curb. Both the pilot DTV program and the curb-
side program have been successful in creating a safe voting option.




 1019 Congress, 15th Floor • Houston, TX 77002 • Phone: 713-755-5101 • Fax: 713-755-8924
                                             1

                                        Exhibit 8
     Case 4:20-cv-03709 Document 22-8 Filed on 11/01/20 in TXSD Page 2 of 2
Page 2
Election Day “Drive-Thru” voting options
July 29, 2020

                                      Tex Elec. Code Section 43.031
        Section 43.031 requires that the polling place for Election Day “shall be located inside a
public building.” The express intent of the statute was to prohibit the use of personal residences or
private facilities as a voting location, with specific prohibitions of both under Section 43.031(e).
While there is limited authority interpreting this section, the plain language of the statute suggests
that a polling location must be located within the building.1 While a polling location must be
located within a building, the statute does not expressly prohibit an alternative process adjacent or
connected to the main polling location to service voters. As evidenced by the statutory authority
granted in Section 64.009(a), the legislature has allowed for alternative voting operations adjacent
to an existing polling location. While a free standing polling location must be within a public
building, it can be inferred that a polling operation that is outside would be permissible if connected
to the main polling site.
                                                 Conclusion
        Based upon our review of relevant statutes and advisories, we have concluded that a DTV
system would be permissible when operated adjacent to and in conjunction with a polling location
in a building. If you have any additional questions, or require further clarification on this matter
please contact me at your convenience.
                                                            Sincerely,


                                                            VINCE RYAN
                                                            Harris County Attorney

                                                            By:_____________________
                                                            Douglas P. Ray, Special Assistant
                                                            Jay Aiyer, Assistant County Attorney

APPROVED:

____________________
Robert Soard
First Assistant County Attorney




1
 See generally Brannan v. Dallas Indep. School Dist., No. 11-93-350-CV, 1994 WL 16189869 (Tex. App.–Eastland
Nov. 17, 1994) (not designated for publication); Rodriguez v. Vera, 249 S.W.2d 689 (Tex. App.–San Antonio 1952,

                                              Exhibit 8
no writ); Trustees of Indep. School Dist. of Cleburne v. Johnson Cty. Democratic Exec. Comm., 52 S.W.2d 71 (Tex.
1932); Tex. Att’y Gen. Op. KP-0212 (2018).
